Citation Nr: 0948829	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  01-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar sprain, status post laminectomy and 
discectomy (low back disability) prior to May 19, 2006.

5.  Entitlement to an initial evaluation in excess of 20 
percent for low back disability beginning May 19, 2006.

6.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis with degenerative disc 
disease (neck disability) prior to May 19, 2006.

7.  Entitlement to an initial evaluation in excess of 10 
percent for neck disability beginning May 19, 2006.
8.  Entitlement to an initial compensable evaluation prior to 
May 19, 2006 and to an initial evaluation in excess of 10 
percent beginning May 19, 2006 for residuals of a right wrist 
injury (right wrist disability).

9.  Entitlement to an initial compensable evaluation prior to 
May 19, 2006 for migraine headaches.

10.  Entitlement to an initial evaluation in excess of 10 
percent beginning May 19, 2006 for migraine headaches.

11.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to an effective date prior to August 27, 
1999 for service connection for low back disability.

13.  Entitlement to an effective date prior to February 26, 
2001 for service connection for neck disability.

14.  Entitlement to an effective date prior to August 27, 
1999 for service connection for right wrist disability.

15.  Entitlement to an effective date prior to May 19, 2006 
for a 10 percent rating for right wrist disability.

16.  Entitlement to an effective date prior to August 27, 
1999 for service connection for migraine headaches.

17.  Entitlement to an effective date prior to May 19, 2006 
for a 10 percent rating for migraine headaches.

18.  Validity of the Notice of Disagreement (NOD) received by 
VA on January 7, 2008.

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
law


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from January 1979 to 
November 1990.  

By Decision Review Officer decision of January 2009, the 
Veteran is now in receipt of service connection for bipolar 
disorder, and a 100 percent schedular evaluation is assigned 
effective December 1, 1990.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied service connection 
for multiple issues.  The Veteran timely appealed the 
denials.  In January 2006, the Board denied the issues of 
service connection for left knee and left ankle disability 
and remanded the remaining issues to the RO for additional 
development. 

The Veteran appealed the January 2006 Board denials to the 
Court of Appeals for Veterans Claims (Court).  A February 
2008 Court Order vacated the January 2006 Board denials and 
remanded the case to the Board for additional reasons and 
bases.  

A letter was sent to the Veteran's attorney on April 1, 2009, 
with a copy to the Veteran, in which the Veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  A 60 day extension was requested on 
behalf of the Veteran in June 2009 and was granted by the 
Board on June 25, 2009, with the deadline for submission of 
additional evidence being September 2, 2009.  

Based on the contentions advanced on behalf of the Veteran 
and the actions taken below, the Board will address the issue 
of TDIU below in accordance with Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).

The issues of entitlement to service connection for a left 
knee disability and for a left ankle disability are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.   


FINDINGS OF FACT

1.  The Veteran is not shown to have hearing loss due to any 
event or incident of his active service.  

2.  The evidence prior to May 19, 2006 does not show more 
than moderate intervertebral disc syndrome, forward flexion 
of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran had limitation of low back flexion to 55 
degrees with muscle spasms and significant functional 
impairment on repetition when seen on May 19, 2006.

4.  The evidence prior to May 19, 2006 does not show more 
than mild cervical disability; limitation of flexion of the 
neck to 30 degrees or less; combined range of motion of the 
cervical spine to 170 degrees or less; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

5.  The Veteran had limitation of cervical flexion to 55 
degrees with significant functional impairment on repetition 
when seen on May 19, 2006.

6.  The evidence prior to May 19, 2006 does not show right 
wrist disability.

7.  The evidence beginning May 19, 2006 does not show 
ankylosis of the right wrist.

8.  There is no evidence of prostrating migraine attacks 
prior to May 19, 2006.

9.  Examination on May 19, 2006 reveals symptomatology more 
indicative of a 30 percent rating for migraines.

10.  The Veteran appears to have at least a high school 
education and last worked full time in the 1990s as a 
machinist.   

11.  The Veteran's service-connected disabilities are shown 
to preclude him from securing or following a substantially 
gainful occupation consistent with his educational background 
and work history.

12.  The Veteran filed an initial claim for service 
connection for low back disability, right wrist disability, 
and migraine headaches on August 27, 1999, which was not 
within one year from his separation from service.

13.  The Veteran filed an initial claim for service 
connection for neck disability on February 26, 2001.

14.  An October 2007 rating decision granted service 
connection for low back disability, right wrist disability, 
and migraine headaches effective August 27, 1999; this rating 
decision granted service connection for neck disability 
effective February 26, 2001.

15.  The initial medical evidence of back, neck, and 
migraines is prior to the date of claim.  

16.  The January 7, 2008 statement on behalf of the Veteran 
is a valid NOD.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for low back disability prior to May 
19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5243 (2008).

3.  The criteria for the assignment of an evaluation of 40 
percent, but no higher, for low back disability beginning May 
19, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5243 (2008).

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for neck disability prior to May 19, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5243 (2008).

5.  The criteria for the assignment of an evaluation of 20 
percent, but no higher, for neck disability beginning May 19, 
2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5243 
(2008).

6.  The criteria for the assignment of an initial compensable 
evaluation for right wrist disability prior to May 19, 2006 
and for an initial evaluation in excess of 10 percent 
beginning May 19, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5215 (2008).



7.  The criteria for the assignment of an initial compensable 
evaluation for migraine headaches prior to May 19, 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 8100 
(2008).

8.  The criteria for the assignment of an initial evaluation 
of 30 percent, but no higher, for migraine headaches 
beginning May 19, 2006 have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a including 
Diagnostic Code 8100 (2008)

9.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2008).

10.  The criteria are not met for an effective date prior to 
August 27, 1999 for the grant of service connection for low 
back disability, right wrist disability, and migraine 
headaches.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2008).

11.  The criteria are not met for an effective date prior to 
February 26, 2001 for the grant of service connection for 
neck disability.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 
(2008).

12.  The criteria for an effective date prior to May 19, 2006 
for the assignment of a compensable disability rating for 
right wrist disability have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2008).

13.  The criteria for an effective date prior to May 19, 2006 
for the assignment of a 30 percent disability rating for 
migraine headaches have not been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2008).

14.  The criteria for a valid NOD are met by the statement 
received on behalf of the Veteran on January 7, 2008.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because this case began prior to the passage of VCAA, notice 
to the Veteran was not sent in this case until later in the 
claims process.  However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice are, 
as in this case, not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121.  Letters were sent to the Veteran in September 2003, 
January 2004, and July 2005 informing him of the requirements 
needed to establish entitlement to service connection.  A 
letter was sent to the Veteran in January 2009 informing him 
of the requirements needed to establish entitlement to TDIU.

Service connection was subsequently granted for back 
disability, neck disability, right wrist disability, and 
migraines by rating decision in October 2007.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating or to an earlier 
effective date, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as the claims for 
increased compensation or an earlier effective date following 
the initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Consequently, the 
appropriate notice has been given in this case with respect 
to the increased rating and earlier effective date claims.



In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
above-noted letters.  

The Veteran was informed in a June 2008 as to the 
determination of disability ratings and effective dates for 
an award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in 2006 and 2007.

All available evidence has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided.  The Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.  All general due process considerations have 
been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for hearing loss due to 
service.  Having carefully considered the claims in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence consists of the Veteran's service 
treatment records, VA and private treatment records dated 
from July 1995 to April 2009, and written statements by and 
on behalf of the Veteran.  

The Veteran was an aircraft machinist in service.  His 
service treatment records include multiple audiological 
evaluations that reveal bilateral pure tone threshold from 
500 to 4000 hertz that are under 40 decibels; there was pure 
tone threshold loss at 6000 hertz in the right ear of 40 or 
greater.  Relevant pure tone thresholds on entrance 
audiological evaluation in January 1979 range from 0 to 15 in 
the right ear and from 15 to 25 in the left ear; relevant 
pure tone thresholds on final service audiological evaluation 
in May 1989 range from 5 to 15 in the right ear and from 10 
to 20 in the left ear.

The initial medical evidence of findings showing a hearing 
defect within the meaning of applicable regulation was not 
until VA evaluation in June 2006, more than 15 years after 
discharge, when relevant pure tone thresholds were within the 
VA definition of normal, except for a 40 decibel loss at 4000 
hertz in the left ear.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  
The Veteran noted on this evaluation that he had been exposed 
to acoustic trauma in service and after discharge as a 
machinist.  He said that he used hearing protection in 
service and after discharge.

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, it has been held by the United States Court 
of Appeals for Veterans Claims (Court) that where the 
regulatory threshold requirements for hearing disability are 
not met until several years after separation from service, 
the record must include evidence of exposure to disease or 
injury in service that would adversely affect the auditory 
system and post- service test results meeting the criteria of 
38 C.F.R. § 3.385.  The Court noted that, for example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 
Vet.App. 155, 159 (1993) (quoting from a brief of the VA 
Secretary).

In this case, although the Veteran was exposed to acoustic 
trauma in service, he was also exposed to acoustic trauma in 
his job after service.  Moreover, the hearing tests in 
service do not show any appreciable increase in hearing loss 
at the relevant frequencies.  Because there is no medical 
evidence of VA defined hearing loss in service, no complaints 
or medical evidence of hearing loss until a number of years 
after service discharge, and no nexus opinion in favor of the 
claim, all of the elements required under Hickson, supra., 
have not been shown.  Therefore,  the claim of service 
connection for hearing loss must be denied on this record.  

Although written statements by and about the Veteran have 
been considered, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.
38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  



Low back and neck disabilities

The Veteran contends that his service-connected low back and 
neck disabilities are more severe than currently evaluated 
because of the severity of his pain and his restricted 
mobility.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim for an initial evaluation for low back disability in 
excess of 20 percent prior to May 19, 2006 but warrants a 
grant of a 40 percent evaluation beginning May 19, 2006 for 
the service-connected low back disability.  The preponderance 
of the evidence is against the claim for an initial 
evaluation for neck disability in excess of 10 percent prior 
to May 19, 2006 but warrants a grant of a 20 percent 
evaluation beginning May 19, 2006.

The Veteran was granted service connection and a 20 percent 
rating for low back disability by rating decision in October 
2007, effective August 27, 1999, under Diagnostic Code 5293.  
He was granted service connection and a 10 percent rating for 
neck disability by rating decision in October 2007, effective 
February 26, 2001.  As these disabilities both involve the 
spine, they are addressed together.
During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).


The RO has provided the Veteran with the schedular criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured. 

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks but less than six weeks; a 
20 percent evaluation is assigned when the incapacitating 
episodes last at least two weeks but less than four weeks; 
and a 10 percent evaluation is assigned when the 
incapacitating episodes last at least one week but less than 
two weeks.  This remained essentially unchanged in the 
revisions effective on September 26, 2003.  In June 2004, a 
correction was published to reinsert material that was 
inadvertently omitted from the initial publication of the 
2003 revision.  69 Fed. Reg. 32449 (2004).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the cervical spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2008).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used 
for calculation of the combined range of motion.  Id. at Note 
(2) (2008).  Each range of motion measurement is rounded to 
the nearest five degrees.  Id. at Note (4) (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a (2008).


The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

The evidence prior to May 2006 includes VA treatment records  
and a March 2000 Social Security Administration grant of 
disability benefits to the Veteran, effective August 13, 
1999, due to back disability and psychiatric disability.  A 
May 2000 MRI shows a L5-S1 laminectomy with degenerative 
changes.  There is very little medical evidence of specific 
back or neck disability, such as range of motion, prior to 
May 2006.

As there is no evidence of more than moderate intervertebral 
disc syndrome, of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or of favorable ankylosis of the 
entire thoracolumbar spine, a rating in excess of 20 percent 
for low back disability is not warranted prior to May 2006.

As there is no evidence prior to May 2006 of more than mild 
intervertebral disc syndrome, of limitation of flexion of the 
neck to 30 degrees or less, of combined range of motion of 
the cervical spine to 170 degrees or less, or of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, a rating in excess of 10 percent for 
neck disability is not warranted prior to May 2006.

When examined by VA on May 19, 2006, the Veteran complained 
of low back pain, worse with bending.  He also complained of 
neck pain.  He was taking Oxycodone daily and had not worked 
for over 10 years because of his back, neck, and wrist.  He 
walked without a limp, was able to get in and out of his 
chair easily, heel and toe walked, and did a full squat.  He 
had a long thoracolumbar convex left curvature with spasm.  

Forward flexion of the neck was to 55 degrees, extension was 
to 30 degrees, lateral bending was to 30 degrees on the right 
and to 25 degrees on the left, and bilateral rotation was to 
70 degrees.  Flexion of the low back was to 55 degrees with 
spasm, extension was to 25 degrees, lateral bending was to 15 
degrees on the right and to 35 degrees to the left, and 
rotation was to 55 degrees on the right and to 50 degrees on 
the left.  Motor strength in the lower extremities was 5/5, 
and deep tendon reflexes were normal.  There was S1 
hypesthesia on the right.  X-rays showed severe degenerative 
disc disease at C5-C7 and L5-S1, with spurring, sclerosis, 
and narrowing.  The diagnoses were cervical spondylosis with 
degenerative disc disease C5-C7; and chronic lumbar sprain, 
status post laminectomy and discectomy.  The examiner noted 
that the Veteran's low back, neck, and right wrist were 
limited by pain, fatigue, weakness, and lack of endurance 
following repetition and would cause major functional 
impairment.

According to a January 2007 VA opinion, the Veteran's S1 
hypesthesia was related to his service-connected low back and 
his new low back problems were more likely than not related 
to problems in service.  

Consequently, the Board finds that according the benefit of 
the doubt to the Veteran, when considering DeLuca factors, 
functional impairment of the Veteran's low back was severe 
enough beginning on May 19, 2006 to warrant a rating of 40 
percent under the current schedular criteria for the spine, 
Diagnostic Code 5243.  Similarly, functional impairment of 
the Veteran's neck disability was severe enough beginning on 
May 19, 2006, to warrant a rating of 20 percent.  

Although the Veteran reports spine flare-ups 4-5 times a 
month, each lasting 2-3 days, and reports that he takes to 
bed, there is no independent medical evidence indicating 
"incapacitating episodes" involving either more than 4 
weeks due to the neck or of more than 6 weeks due to the low 
back in a 12 month period.  

Despite the notation of S1 hypesthesia, because deep tendon 
reflexes were normal and there is no medical evidence of 
compensable radiculopathy due to the Veteran's service-
connected low back disability, a separate rating for the 
neurologic manifestations of the Veteran's low back 
disability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 Note (1) (2008).  


Right wrist

Diagnostic Code 5214 provides a 10 percent rating, but no 
more, for limitation of motion of either wrist when 
dorsiflexion is less than 15 percent or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5214.  Diagnostic Code 5214 is used in rating ankylosis of 
the wrist.  Under Diagnostic Code 5214, a 30 percent 
disability evaluation is contemplated for ankylosis of the 
major wrist in 20 to 30 degrees of dorsiflexion.  A 40 
percent evaluation is warranted there is ankylosis in any 
other position except favorable.  A 50 percent evaluation is 
warranted when there is unfavorable ankylosis of the major 
wrist, in any degree of palmar flexion, or with ulnar or 
radial deviation.  38 C.F.R. § 4.71(a), Diagnostic Code 5214.

Normal range of motion of the wrist includes dorsiflexion to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 
4.71, Plate I.

As there is no relevant medical evidence involving the right 
wrist prior to May 2006, a compensable rating is not 
warranted prior to May 2006 for service-connected right wrist 
disability.  

On VA examination of the wrist in May 2006, there was 80 
degrees of supination, 75 degrees of pronation, 40 degrees of 
palmar flexion to the right and 55 degrees to the left, and 
dorsiflexion of 50 degrees to the right and 70 degrees to the 
left.  X-rays of the wrist revealed a healed fracture with 
normal alignment.  The pertinent diagnosis was old fracture 
of the right wrist, healed, with residual limitation of 
motion, weakness, and discomfort.

After a careful review of the evidence of record, the Board 
finds that the Veteran's right wrist disability does not 
warrant an evaluation in excess of the currently assigned 10 
percent rating.  As noted above, a 10 percent rating is the 
maximum for limitation of motion of the wrist under 
Diagnostic Code 5215.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, the Board must evaluate whether the 
Veteran's wrist disability warrants an increase under another 
diagnostic code.  For a higher evaluation under Diagnostic 
Code 5214, there must be favorable ankylosis of the wrist.  
The evidence establishes that ankylosis is not present.  As 
such, there is no basis for the award of an evaluation in 
excess of the currently assigned 10 percent for a right wrist 
disability.

The Board has also considered other appropriate diagnostic 
codes.  Under Diagnostic Code 5211 (impairment of the ulna), 
a rating of 10 percent is warranted where there is malunion 
of the ulna with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the ulna in the lower 
half.  A rating of 30 percent (20 percent if minor) is 
warranted where there is nonunion in the upper half, with 
false movement, without loss of bone substance or deformity.  
A rating of 40 percent (30 percent if minor) is warranted 
where there is nonunion in the upper half, with false 
movement, with loss of bone substance (1 inch, 2.5 cms) and 
marked deformity.  Here, the 10 percent evaluation is 
consistent with malunion with bad alignment.  However, the X-
ray examination discloses that he does not have non-union.  
Rather, X-rays of the right wrist in May 2006 show a healed 
old fracture.  


Migraine headaches

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent 
evaluation is assignable for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
evaluation contemplates migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; a 10 percent evaluation is 
warranted in cases of migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months; and a noncompensable evaluation is assigned 
with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2008).  

The Veteran was assigned a noncompensable evaluation for his 
service-connected headaches under Diagnostic Code 8100 prior 
to May 19, 2006, with a 10 percent rating assigned effective 
May 19, 2006.  

Prior to May 2006, although there is evidence of headaches, 
there is no medical evidence of functional impairment due to 
headaches, meaning there is no evidence of characteristic 
prostrating attacks averaging one in two months over the last 
several months.  Consequently, a compensable rating for 
migraine headaches is not warranted prior to May 2006.

However, when examined by VA on May 19, 2006, the Veteran 
complained of headaches that were sometimes accompanied by an 
aura, photophobia, numbness, vertigo, and nausea.  He was not 
employed.  The headaches began in the back of the head and 
moved to the front and temporal region, throbbing in nature.  
The headaches occurred two times a week and often lasted 
until he went to sleep; he had to miss activities.  
Examination revealed tenderness of the temporomandibular 
joints bilaterally.  The Veteran's headaches were considered 
by the examiner to be consistent with a combination of 
migraines and muscle contraction headaches.  The numbness, 
vertigo, and visual changes were considered part of the 
headache complex.  

It was noted in November 2006 by the same VA examiner that 
the Veteran's migraines were brought out by various things in 
the environment and that his muscle contraction headaches 
were associated with chronic neck pain.

When examined by VA in April 2009, the Veteran continued to 
complain of headaches with nausea, photophobia, and 
phonophobia; these headaches occurred twice a week and lasted 
several hours.  There were no trigger factors.  He took 
Aleve.  

Based on the Veteran's complaints of headaches with 
accompanying symptoms such as a visual aura, numbness, 
nausea, vertigo, and photophobia, the Board finds that the 
Veteran's symptomatology more nearly approximates the 
criteria for a 30 percent rating beginning May 19, 2006.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, there 
is no evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, warranting a 50 percent rating.  

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).  

The Board must determine whether the Veteran's service-
connected disabilities prevent him from working at 
substantially gainful employment consistent with his work 
background and education.  

The Veteran is currently assigned a 100 percent evaluation 
for his service-connected bipolar disorder, a 40 percent 
rating for his service-connected low back disability, a 30 
percent rating for his service-connected migraine headaches, 
a 20 percent rating for his service-connected neck 
disability, and a 10 percent rating for his service-connected 
right wrist disability.  Therefore, he meets the percentage 
standards for consideration of a TDIU rating.  

There is some confusion in the record as to the Veteran's 
educational background, as he has said on different occasions 
that he has completed high school and that he has completed 
two years of college.  It appears from the record that he 
last worked in the mid 1990s as a machinist, but became 
unemployed because of his back, neck, and wrist.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
Veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

The Veteran was assigned SSA disability benefits in 2000 due 
to his back and psychiatric disorders.  According to the June 
2006 VA examination report, the Veteran's neck, low back, and 
right wrist disabilities were limited by pain, fatigue, 
weakness, and lack of endurance following repetitive use and 
caused major functional impairment.  

Based on its review of the facts in this case, the Board 
finds that the evidentiary record clearly shows that the 
Veteran has significant impairment of both social and 
industrial adaptability due to his service-connected 
disabilities.  Factoring in the Veteran's educational and 
work background, the Board finds that his service-connected 
disabilities are shown to preclude him from securing and 
following substantially gainful employment.  Consequently, 
TDIU is warranted.


Earlier Effective Date Claims

As noted above, an October 2007 rating decision granted 
service connection for disabilities involving the low back, 
the neck, the right wrist, and migraine headaches and 
assigned compensable evaluations.  It has been subsequently 
contended on behalf of the Veteran that the date of service 
connection for each of these disabilities and the date that a 
compensable evaluation was assigned for the right wrist and 
for migraines should be earlier than currently assigned.

After review of the evidence on file and the pertinent VA law 
and regulations, the Board concludes that a earlier effective 
date is not warranted for any of the above-noted issues.

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. 
§ 3.400.

The effective date of an award of service connection will be 
the day following the date of separation from service - if a 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 
511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).

In this case, a VA Form 21-526, Veterans Application For 
Compensation Or Pension, for service connection for low back 
disability, right wrist disability, and migraine headaches 
was received by VA on August 27, 1999.  A statement on behalf 
of the Veteran claiming service connection for a neck 
disability was received by VA on February 26, 2001.  The 
initial post-service medical evidence of any of these 
disorders is a May 1991 notation in a private medical report 
of a history of migraines.  VA treatment records for May 1991 
reveal a diagnosis of neck/back sprain.  The initial medical 
evidence of right wrist disability was not until May 2006.

Although there is evidence of back and neck disabilities, as 
well as migraine headaches, prior to the assigned effective 
dates, the correct effective date in a case such as this one 
in which the claims were not received within a year of 
service discharge, is, as noted above, the later of the date 
of post-service medical evidence showing disability and the 
date of claim.  Consequently, the current effective dates for 
service connection are correct.

With respect to the ratings assigned for service-connected 
right wrist disability and for migraine headaches and whether 
a compensable rating should have been assigned earlier than 
May 19, 2006, the Board notes that the initial medical 
evidence of clear disability is not until VA examination on 
May 19, 2006, when it was noted that the Veteran's headaches 
included additional factors such as photophobia and nausea 
and could cause him to miss activities and that he had 
residual limitation of motion of the right wrist with 
weakness and discomfort.

In reaching the above decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's earlier effective 
date claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Validity Of Notice Of Disagreement

The final issue on appeal is whether the statement on behalf 
of the Veteran that was received by VA on January 7, 2008 was 
a valid NOD to the actions taken in the October 2007 rating 
decision and Statement of the Case.  This statement was not 
considered a valid NOD by the RO because notice of the 
October 2007 rating decision was not formally issued by VA 
until March 2008.  An April 2008 statement on behalf of the 
Veteran was considered a valid NOD.  See 38 C.F.R. § 20.201 
(2008).

It is now well-settled that the filing of an NOD commences an 
appeal.  It has been held that VA's definition of what 
constitutes an NOD under 38 C.F.R. § 20.201 is a valid 
exercise of VA's rule-making authority.  Gallegos v. 
Principi, 283 F. 3d 1309 (2002) [Observing that a valid 
Notice of Disagreement must (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.]

Because the January 7, 2008 letter from the Veteran's 
attorney expressed disagreement with a specific determination 
of the RO and was filed in writing by the claimant's attorney 
with the RO within one year of the date that the Veteran was 
sent a copy of the October 2007 rating decision based on the 
attorney's request for copies of the evidence on file, it can 
be considered a valid NOD even though the Veteran had not 
been formally notified.

In any event, assuming that the January 2008 statement was 
not considered a valid NOD, there is no prejudice to the 
Veteran in treating the April 2008 statement as the NOD 
because the April 2008 statement was timely filed and the 
relevant substantive appeal in September 2008 was considered 
a timely appeal to the July 2008 Statement of the Case.  
Whether the date of the NOD in this case was in January 2008 
or April 2008 does not change the effective date of the 
grant, as both are timely and the effective date is governed 
by the date of the claim and not the date of the NOD.  See 
38 C.F.R. § 3.400.


ORDER

Service connection for hearing loss is denied.

An initial evaluation in excess of 20 percent for the low 
back disability prior to May 19, 2006 is denied.  

An initial evaluation of 40 percent for the low back 
disability beginning May 19, 2006 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.   

An initial evaluation in excess of 10 percent for the neck 
disability prior to May 19, 2006 is denied.  

An initial evaluation of 20 percent for the neck disability 
beginning May 19, 2006 is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

An initial compensable evaluation for right wrist disability 
prior to May 19, 2006 and an initial evaluation in excess of 
10 percent beginning May 19, 2006 are denied.  

An initial compensable evaluation for migraine headaches 
prior to May 19, 2006 is denied.  

An initial evaluation of 30 percent for migraine headaches 
beginning May 19, 2006 is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

TDIU is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.   

An effective date prior to August 27, 1999 for the grant of 
service connection for low back disability is denied.  

An effective date prior to August 27, 1999 for the grant of 
service connection for right wrist disability is denied.

An effective date prior to August 27, 1999 for the grant of 
service connection for migraine headaches is denied.

An effective date prior to February 26, 2001 for the grant of 
service connection for neck disability is denied.  

An effective date prior to May 19, 2006 for the assignment of 
a 10 percent disability rating for right wrist disability is 
denied.  

An effective date prior to May 19, 2006 for the assignment of 
a 30 percent disability rating for migraine headaches is 
denied.  

The January 7, 2008 statement on behalf of the Veteran is a 
valid NOD.


REMAND

According to the July 2008 Joint Motion, the Board's January 
2006 decision did not provide adequate reasons or bases for 
its findings, as the Board failed to discuss service 
treatment records that indicate that the Veteran might have 
incurred left ankle and left knee disabilities in service.  
Although there are notations of left knee and left ankle 
problems in service, there is no post-service examination of 
the left knee and ankle and, therefore, no nexus opinion on 
file.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA or non-VA medical 
treatment for left knee or left ankle 
disability that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them with 
the claims folder.

2.  Following a reasonable period of time or 
upon receipt of the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a qualified examiner, to 
ascertain whether the Veteran currently has a 
left knee and/or left ankle disability 
related to service.  The following 
considerations will govern the examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has a 
left knee and/or left ankle 
disability that is/are causally 
related to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.  

3.  The RO/AMC will notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report 
for any one of the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

4.  Following completion of the foregoing, 
the RO/AMC should review the claims files and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  The RO/AMC should then readjudicate 
the Veteran's claims of entitlement to 
service connection for a left knee disability 
and for a left ankle disability.  If any 
issue continues to be denied, the RO/AMC 
should provide the Veteran and his attorney 
with a Supplemental Statement of the Case and 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


